Citation Nr: 0809651	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an initial compensable rating for service-
connected gastroesophageal reflux disease (GERD).  



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from June 1984 to April 
1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 decision of the RO that granted 
service connection for gastroesophageal reflux disease (GERD) 
and assigned a noncompensable rating effective on August 30, 
2001.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In July 2005, the veteran offered testimony before the 
undersigned Veterans Law Judge at a personal hearing.  

In March 2006, this matter was remanded for additional 
development and adjudication.  This having been completed, 
the matter has been returned to the Board for further review.  



FINDINGS OF FACT

The service-connected GERD is shown to be productive of a 
level of impairment that more closely resembles that of less 
severe persistently recurrent epigastric distress with 
dysphagia, pyrosis, or regurgitation, accompanied by 
substantial arm or shoulder pain.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent 
rating, but not higher for the service-connected GERD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114 including 
Diagnostic Code 7346 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in January 2004 and April 2006, the RO 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his claim.  

The veteran was also generally invited to send information or 
evidence to VA that may support his claim, was advised of the 
basic law and regulations governing his claim, the basis for 
the decisions regarding his claim, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

In this regard, the Board notes that, with respect to the 
veteran's increase rating claims, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  As such, no further VCAA notice is required with 
respect to the veteran's claim for an initial higher 
disability rating; and under the circumstances, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical and treatment records, VA examinations, 
the veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claim.  The Board also notes that this matter has been 
remanded for additional development, to include an additional 
VA examination.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Accordingly, 
further development and further expending of VA's resources 
is not warranted.  See 38 U.S.C.A. § 5103A.  


II.  Entitlement to an initial compensable evaluation for 
GERD.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2003).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2003); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

The service-connected GERD is currently evaluated as 
noncompensable under Diagnostic Code 7346.  

A 30 percent evaluation is warranted where the condition is 
productive of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substantial arm or shoulder pain, productive of considerable 
impairment of health.  

A 10 percent rating is for application with two or more of 
the symptoms for 30 percent rating of less severity.  

Finally, a 60 percent evaluation is warranted where the 
condition is productive of symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  

The medical evidence in this case consists of the veteran's 
treatment records and VA examinations dated in January 2004 
and June 2007.  

The January 2004 VA examiner diagnosed the veteran with GERD 
with subjective factors of pain and burning, and objective 
factors of upper GI showing spontaneous gastroesophageal 
reflux disease.  The GERD was not indicated to cause 
significant anemia or any malnutrition.  The veteran reported 
bloating, increased gas production and initially acid reflux 
with acid taste, which made him gag and throw up.  

The veteran was afforded an additional VA examination in June 
2007.  The examiner indicated that the veteran's claims file 
had been reviewed in connection with the examination.  

The veteran was noted to have been prescribed medication for 
this condition that he supplemented with Tums or other 
antacids.  The examiner indicated that most of the veteran's 
symptoms were at night with other episodes of reflux 
sometimes reaching his throat and his nose.  No vomiting was 
indicated, but the veteran was noted to have occasional 
nausea with the reflux problems.  

The veteran did not have weight loss due to his condition, 
and there was no history of hematemesis or melena.  The 
veteran was noted to have occasional sharp chest pain that 
does not radiate and lasts 5 to 10 minutes.  The veteran did 
not have dysphagia.  The veteran was diagnosed with 
moderately controlled GERD that requires medication, but has 
no complicating symptoms such as unexplained weight loss, 
bleeding or obstruction.  

Based on the foregoing, the Board finds that a 10 percent 
evaluation for the service-connected GERD is warranted.  In 
order to warrant a higher evaluation under Diagnostic Code 
7346, the veteran's GERD must be productive of two or more of 
the symptoms for the 30 percent evaluation of less severity.  
A 30 percent evaluation is warranted where the condition is 
productive of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substantial arm or shoulder pain, productive of considerable 
impairment of health.  

Here, the service-connected GERD is shown to be productive of 
a disability picture that more nearly approximates that of 
recurrent epigastric distress with dysphagia, pyrosis or 
regurgitation, accompanied by substantial arm or shoulder 
pain.  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extraschedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  

In addition, there is no showing that his disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  

In the absence of evidence such factors, the Board finds that 
the criteria for submission for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  



ORDER

An increased, initial rating of 10 percent for the service-
connected GERD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


